                                                       U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                 1/24/2020                             January 23, 2020

BY ECF                                                                                    X
Hon. Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square                                                                   1/24/2020
New York, NY 10007

      Re:      United States v. Garcia, 19 Cr. 264 (ER)

Dear Judge Ramos:

        The Government writes, with the consent of the above-captioned defendant 1 through his
counsel, to request that the Court exclude time under the Speedy Trial Act until February 28, 2020,
so that the parties can continue discussions toward a pretrial resolution of this matter.

            The Government is available to address any questions the Court may have.




                                                Very truly yours,

                                                GEOFFREY S. BERMAN
                                                United States Attorney



                                            by: /s/                          .
                                                Ryan B. Finkel
                                                Assistant United States Attorney
                                                (212) 637-6612




1
    Defendant Manuel Rodriguez pleaded guilty on December 10, 2019.
